Citation Nr: 1410006	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an increased rating for a right ankle strain post surgical repair for fracture of the lateral malleolus, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the right knee status post meniscectomy, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for lumbar spine degenerative joint disease, currently rated as 10 percent disabling.
  

REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony regarding the issues of entitlement to service connection for a left knee disability, entitlement to an increased rating for a right ankle strain, and entitlement to an increased rating for a right knee disability at a Board hearing in August 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)





REMAND

The record shows that the Veteran raised a claim for service connection for a lumbar spine disability at the August 2011 Board hearing, and he apparently submitted this claim to the RO after the hearing.  Consequently, entitlement to service connection for a lumbar spine disability was granted in a February 2012 rating decision, which assigned an initial 10 percent rating.  The Veteran submitted a notice of disagreement with the initial evaluation in May 2012, and a statement of the case was issued in July 2012.  In his August 2012 substantive appeal (VA Form 9), the Veteran selected the option to be scheduled for a Travel Board hearing for this issue.  

The issue of entitlement to an initial rating of greater than 10 percent for a lumbar spine disability was not before the Board in August 2011, and no testimony was taken regarding this matter.  The Veteran has requested a hearing, and he is entitled to a hearing on this issue just as he was entitled to a hearing for the other three issues on appeal.  The Board regrets the delay, but because of the Veteran's request the entire claim must be remanded so that he can be scheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge to be held at his local RO.  Notice of the hearing must be sent to the Veteran at his current mailing address.  The case should then be processed in accordance with established appellate practices. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



